Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,497,747 (14/829,404 Tsai et al.). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Tsai teaches in claims 1 and 13 a microelectromechanical systems (MEMS) device, comprising: a MEMS ultrasound transducer (MUT) structure and a piezoelectric material comprising scandium disposed within the MEMS device comprising a piezoelectric MUT (PMUT) array of a fingerprint sensor adapted to sense a characteristic of a fingerprint placed adjacent to the MUT structure; a first metal conductive layer disposed on the piezoelectric material; and a plurality of metal electrodes configured to form electrical connections between the first metal conductive layer, the piezoelectric material, and a complementary metal oxide semiconductor (CMOS) structure, wherein the pMUT structure and the CMOS structure are vertically stacked.
Claims 2-11 depend on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US Pub. 2013/0032906) in view of Small (US Pub. 2015/0349745) and Lu et al. (US Pub. 2016/0117541).
Regarding claim 1, Ogawa teaches a microelectromechanical systems (MEMS) device, comprising: 
a MEMS ultrasound transducer (MUT) structure (e.g. 1 & 3 – the structure is capable of functioning as a MUT) and a piezoelectric material 14 (14b) disposed within the MEMS device comprising a piezoelectric MUT (PMUT) array 14 adjacent to the MUT structure (1 & 3, see Fig. 4); 
a first metal conductive layer (e.g. 14c or 16c) disposed on the piezoelectric material 14b (Fig. 4); and 

Ogawa is silent on the PMUT array being of a fingerprint sensor adapted to sense a characteristic of fingerprint. The Examiner understands that said claim feature would have been obvious and within the ordinary skill in the art. For instance, Lu teaches forming a piezoelectric MUT (PMUT) array of a fingerprint sensor adapted to sense a characteristic of a fingerprint placed adjacent to the PMUT array (e.g. Fig. 1 and Fig. 4-5 and respective text). As such, said claim feature would have been obvious and required routine skill in the art. 
Ogawa and Lu are silent on the piezoelectric comprising scandium. Small in Para [0037] teaches an AlN piezoelectric layer doped with scandium. At the time of the invention, it would have been obvious to dope Ogawa’s piezoelectric layer 14b with scandium as taught by Small to obtain a piezoelectric layer with improved piezoelectric effect. As such, said claim feature would have been obvious and required routine skill in the art. 
Regarding claim 2, the combination of Ogawa, Lu and Small teaches the MEMS device of claim 1, further comprising: a second metal conductive layer (e.g. 14a) disposed on the piezoelectric material and opposite the first metal conductive layer (Ogawa’s Fig. 4).  

Regarding claim 4, the combination of Ogawa, Lu and Small teaches the MEMS device of claim 3, wherein the stand-off comprises a silicon dioxide layer deposited over the piezoelectric material (Ogawa’s Fig. 4).    
Regarding claim 5, the combination of Ogawa, Lu and Small teaches the MEMS device of claim 3, wherein the MUT structure is bonded to the CMOS structure at the standoff via at least one of a eutectic bonding layer, a compression bond, or a conductive epoxy (Ogawa’s Fig. 4).  
Regarding claim 6, the combination of Ogawa, Lu and Small teaches the MEMS device of claim 5, wherein the eutectic bonding layer comprises an aluminum-germanium eutectic bonding layer (e.g. Ogawa’s Fig. 4 – the Examiner understands that the use of aluminum-germanium eutectic bonding would have been within the ordinary skill in the art).  
Regarding claim 7, the combination of Ogawa, Lu and Small teaches the MEMS device of claim 5, wherein the MUT structure is electrically coupled to the CMOS structure at the standoff (Ogawa’s Fig. 4).  
Regarding claim 8, the combination of Ogawa, Lu and Small teaches the MEMS device of claim I, wherein the piezoelectric material comprises scandium doped aluminum nitride (Ogawa’s Fig. 4 and Small’s Para [0037]).  
Regarding claim 9, the combination of Ogawa, Lu and Small teaches the MEMS device of claim 1, further comprising: a piezoelectric layer comprising an aluminum 
Regarding claim 10, the combination of Ogawa, Lu and Small teaches the MEMS device of claim I, wherein the PMUT array comprises the MUT structure in an array of MUT structures, wherein the MUT structure in the array of MUT structures are configured in at least one of a rhombus configuration or a hexagonal configuration (said claim configuration would have been obvious and within the routine skill in view of the prior art).  
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 01/05/21 have been fully considered but they are not persuasive. The Examiner maintains that the claim (independent claim) remains broad the prior art (Ogawa, Lu and Small) teaches all the claim structural features. In the remarks, the applicant seems to focus on the detailed structural features of Ogawa, Lu and Small’s devices to argue a difference between the applicant’s device and those of the prior art. The Examiner suggests that applicants rather focus on the claim structural features and make them distinguishable over the prior art. It is the claims that define the claimed invention, and it is the claims, not specifications, that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc. , 7 USPQ 2d 1064. The Examiner maintains that Ogawa teaches a microelectromechanical systems (MEMS) U.S. Patent No. 10,497,747 (14/829,404 Tsai et al), and the applicant’s argument is not found to be persuasive. Every structural claim features in the instant claim is disclosed/taught in Tsai et al. (see ‘747 claims 1 & 13). Further, the Examiner . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894